Exhibit 10.27

EXECUTION COPY

WAIVER, CONSENT AND AMENDMENT NUMBER 1

This WAIVER, CONSENT AND AMENDMENT NUMBER 1 dated as of April 2, 2012 (this
“Agreement”) is entered into by FOXTEL Management Pty Limited (ABN 65 068 671
938), a company registered under the laws of Australia (“FOXTEL Management”), in
its own capacity (in such capacity, the “Company”), Sky Cable Pty Limited (ABN
14 069 799 640) (“Sky Cable”), Telstra Media Pty Limited (ABN 72 069 279 027)
(“Telstra Media” and, together with Sky Cable, each a “Partner” and collectively
the “Partners”) and FOXTEL Management, in its capacity as agent for the Partners
as a partnership carrying on the business of the FOXTEL Partnership and as agent
for the FOXTEL Television Partnership (in all such capacities, the “Guarantor”
and, the Guarantor, together with the Company, collectively, the “Obligor”),
each holder of Notes under, and as defined in, the below referenced Note
Agreement, that is signatory to this Agreement and each Member Guarantor (as
defined in the below referenced Note Agreement).

W I T N E S S E T H

WHEREAS, reference is made to the Note and Guarantee Agreement dated as of
September 24, 2009 (the “Note Agreement”), among the Obligor, the Partners and
the Purchasers listed in Schedule A thereto, pursuant to which the Company
issued U.S.$180,000,000 of Guaranteed Senior Secured Notes;

WHEREAS, capitalized terms used in this Agreement but not defined herein are
used as defined in the Note Agreement;

WHEREAS, FOXTEL Management has entered into definitive agreements with Liberty
Global, Inc. to acquire all of the issued shares in AUSTAR United Communications
Limited (“AUSTAR” and the “Proposed Acquisition”);

WHEREAS, in connection with the Proposed Acquisition, on or about 28 June 2011,
FOXTEL Management as agent for the FOXTEL Partnership incorporated as
Wholly-Owned Subsidiaries FOXTEL Holdings Pty Limited (ACN 151 690 327), a
company registered under the laws of Australia, FOXTEL Finance Pty Limited (ACN
151 691 897), a company registered under the laws of Australia, and FOXTEL
Australia Pty Limited (ACN 151 691 753), a company registered under the laws of
Australia (collectively, the “New Subsidiaries”);

WHEREAS, pursuant to Section 9.8 of the Note Agreement, each Wholly-Owned
Subsidiary is required to, among other things, become a Member Guarantor and to
deliver to the Security Trustee a Security;

WHEREAS, by Accession Deed dated July 29, 2011, each New Subsidiary became party
to the Deed of Guarantee dated as of September 24, 2009 under the Note Agreement
and, as a result, became a Member Guarantor;



--------------------------------------------------------------------------------

WHEREAS, the Obligor and the Partners note that (i) each New Subsidiary’s assets
consist solely of rights against third parties under the agreements entered into
in connection with the Proposed Acquisition (in the case of FOXTEL Finance and
FOXTEL Australia) and shares in FOXTEL Finance and FOXTEL Australia (in the case
of FOXTEL Holdings), (ii) until implementation of the Proposed Acquisition, the
foregoing rights will have negligible value and the Obligor intends to request
the consent of the Majority Participants (as defined in the Security Trust Deed)
to the discharge and release of all of the Securities, as permitted under the
Security Trust Deed and as specifically contemplated under Section 24 of the
Note Agreement and (iii) the grant of Security by each New Subsidiary will cause
the Obligor and the holders of Notes to incur unnecessary costs and / or expend
unnecessary time, given that the Security is in any event to be discharged;

WHEREAS, the Obligor and the Partners request that the Required Holders on
behalf of the holders of Notes waive the requirements for each New Subsidiary to
grant Security and to take other related actions as contemplated under Sections
9.8(c), (d) and (e) of the Note Agreement;

WHEREAS, FOXTEL Management intends to obtain a loan from Telstra, News Australia
Pty Limited and CMH (each a “Subordinated Creditor” and collectively, the
“Subordinated Creditors”) in connection with the Proposed Acquisition, which
loan is proposed to be subject to a subordination deed in the form attached as
Exhibit A hereto (the “Shareholder Loan Subordination Deed”), and the Obligor
and the Partners request that the Required Holders on behalf of the holders of
Notes approve the form of the Shareholder Loan Subordination Deed and confirm
that the Shareholder Loan Subordination Deed shall constitute a “Subordination
Deed” for purposes of the Note Agreement and that all Indebtedness of any Member
that is the subject thereof shall constitute “Subordinated Debt” for purposes of
the Note Agreement; and

WHEREAS, the Obligor and the Partners request that the Required Holders on
behalf of the holders of Notes agree to amend Section 10.8 of the Note Agreement
as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and premises herein
contained and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Waiver. Effective as of the date of satisfaction of each condition
precedent set forth in Section 6 below, each holder of Notes signatory hereto
hereby waives (i) the requirements of Sections 9.8(c), (d) and (e) of the Note
Agreement with respect to each New Subsidiary and (ii) any Default or Event of
Default that may have occurred under Section 11(d) of the Note Agreement solely
as a result of the requirements of Sections 9.8(c), (d) and (e) of the Note
Agreement not being satisfied with respect to each New Subsidiary prior to the
granting of such waiver; provided that, the waiver set forth in the foregoing
clause (i) shall only be effective with respect to any New Subsidiary for so
long as such New Subsidiary shall not have granted Security or taken any related
action contemplated by Sections 9.8(c), (d) or (e) of the Note Agreement to or
for the benefit of any creditor of any Member.

 

2



--------------------------------------------------------------------------------

Section 2. Consent. Effective as of the date of satisfaction of each condition
precedent set forth in Section 6 below, each holder of Notes signatory hereto
hereby (i) approves the form of the Shareholder Loan Subordination Deed and
(ii) acknowledges and agrees that the Shareholder Loan Subordination Deed shall
constitute a “Subordination Deed” for purposes of the Note Agreement and that
the Shareholder Debt (as defined in the Shareholder Loan Subordination Deed) of
any Member shall constitute “Subordinated Debt” for purposes of the Note
Agreement; provided that the foregoing approval, acknowledgment and agreement is
conditional on the delivery by the Obligor to each holder of Notes of (a) an
executed Senior Debt Nomination Letter (as defined in the Shareholder Loan
Subordination Deed) in substantially the form attached hereto as Exhibit B and
(b) an opinion letter in the form attached hereto as Exhibit C. For the
avoidance of doubt, the above consent is limited solely to the Shareholder Debt
(as defined in the Shareholder Loan Subordination Deed and set at a principal
amount of A$900,000,000 together with capitalized interest thereon) that the
Subordinated Creditors have provided to the Company in connection with the
Proposed Acquisition.

Section 3. Amendment of the Note Agreement. Effective as of the date of
satisfaction of each condition precedent set forth in Section 6 below,
Section 10.8 of the Note Agreement is hereby amended by inserting the following
proviso immediately prior to the end thereof:

“; provided, that, for the purposes of this Section 10.8, if any Obligor or
other Member acquires or disposes of any entity or business during any twelve
month period ending on the last day of any fiscal quarter of the FOXTEL Group,
EBITDA for such period shall be determined on a pro forma basis assuming that
such acquisition or disposal had occurred as of the first day of such period”

Section 4. Representations and Warranties by the Obligor and the Partners. The
Obligor represents and warrants as set forth below and each Partner represents
and warrants in respect of itself as set forth in Sections 4.01, 4.02 and 4.03,
that:

4.01. Organization; Power and Authority. The Obligor and each Partner is a
corporation or partnership, as the case may be, duly organized, validly existing
and, where legally applicable, in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation or
partnership and, where legally applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Obligor and each Partner has the corporate power
and authority to execute and deliver this Agreement and to perform the
provisions of this Agreement and the Note Agreement as modified hereby (the
“Amended Note Agreement”).

 

3



--------------------------------------------------------------------------------

4.02. Authorization. This Agreement has been duly authorized by all necessary
corporate action on the part of the Obligor or such Partner, as the case may be,
and this Agreement and the Amended Note Agreement constitute a legal, valid and
binding obligation of the Obligor or such Partner, as the case may be,
enforceable against the Obligor or such Partner, as the case may be, in
accordance with its terms, in each case, as such enforceability may be limited
by (i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

4.03. Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by the Obligor and each Partner of this Agreement and the Amended
Note Agreement will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Transaction Party under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, partnership agreement,
memorandum and articles of association, regulations or by-laws or other
organizational document, or any other agreement or instrument to which any
Transaction Party or any other Member is bound or by which any Transaction Party
or any other Member or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Transaction Party or any
other Member or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Transaction Party or
any other Member.

4.04. Governmental Authorizations, Etc. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Obligor or either Partner of this Agreement or the performance of the Amended
Note Agreement.

4.05. No Default. After giving effect to the waivers provided for herein, no
Default or Event of Default has occurred and is continuing.

4.06. Shareholder Loan Subordination Deed. The Shareholder Debt (as defined in
the Shareholder Loan Subordination Deed) shall not be subordinated to any
existing or proposed senior indebtedness of the FOXTEL Group other than pursuant
to the terms of the Shareholder Loan Subordination Deed.

Section 5. Representations and Warranties by the Holders of Notes. Each holder
of Notes signatory hereto severally represents and warrants that, as of the date
hereof, such holder (i) either (A) is the sole legal and beneficial owner of the
principal amount of Notes set forth below such holder’s name on its signature
page hereto or (B) has investment or voting discretion with respect to such
Notes and has the power and authority to bind the beneficial owner(s) of such
Notes to the terms of this Agreement; and (ii) has full power and authority to
vote on and consent to matters concerning such Notes.

 

4



--------------------------------------------------------------------------------

Section 6. Condition to Effectiveness. This Agreement shall become effective as
of the date hereof when all of the following conditions precedent shall have
been fulfilled:

6.01. Execution and Delivery. This Agreement shall have been duly executed and
delivered by the Obligor, the Partners, the Member Guarantors and the Required
Holders.

6.02. Rating. The Company’s private credit rating for senior secured debt
assigned by Fitch Australia Pty Ltd (“Fitch”) shall have been confirmed by Fitch
at “BBB+” after Fitch’s review of the Shareholder Loan Agreement (as defined in
the Shareholder Loan Subordination Deed) and Shareholder Loan Subordination
Deed.

6.03. Fee. The Obligor shall have paid, or caused to be paid, to each holder of
a Note, a fee equal to 0.10% of the aggregate principal amount of the Notes held
by such holder as of the date of this Agreement.

6.04. Fees and Expenses. The Obligor shall have paid, or caused to be paid, all
reasonable fees and expenses of each of Chapman and Cutler LLP and Minter
Ellison, special counsel to the holders of Notes, relating to the transactions
contemplated hereby.

Section 7. Miscellaneous.

7.01. Ratification of Note Agreement; Note Agreement Unchanged. The Note
Agreement is in all respects ratified and confirmed, and the terms, covenants
and agreements thereof shall remain unchanged and in full force and effect
except as otherwise set forth in this Agreement.

7.02. Affirmation of Member Guarantors. Each Member Guarantor hereby
acknowledges and agrees to this Agreement and the transactions contemplated
hereby and reaffirms in its entirety the Member Guarantee to which it is party
and all obligations thereunder.

7.03 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

7.04. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the law
of a jurisdiction other than such State.

[Remainder of page intentionally blank.]

 

5



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
in the space provided below whereupon, after execution by the Required Holders,
this Agreement shall become a binding agreement among the Obligor, the Partners
and the holders of Notes.

 

    Very truly yours, Executed in accordance with section 127 of the
Corporations Act 2001 by FOXTEL MANAGEMENT PTY LIMITED, in its own capacity:    

 

/s/ Richard Freudenstein     /s/ Lynette Ireland Director Signature    
Secretary Signature

RICHARD FREUDENSTEIN

    LYNETTE IRELAND Print Name     Print Name

 

Executed in accordance with section 127 of the Corporations Act 2001 by FOXTEL
MANAGEMENT PTY LIMITED, in its capacity as agent for the Partners as a
partnership carrying on the business of the FOXTEL Partnership and as agent for
the FOXTEL Television Partnership:     /s/ Richard Freudenstein     /s/ Lynette
Ireland Director Signature     Secretary Signature RICHARD FREUDENSTEIN    
LYNETTE IRELAND Print Name     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

Executed in accordance with section 127 of the Corporations Act 2001 by SKY
CABLE PTY LIMITED:    

/s/ Ian Philip

   

/s/ Stephen Rue

Director Signature     Director Signature

Ian Philip

   

Stephen Rue

Print Name     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

Signed Sealed and Delivered for

TELSTRA MEDIA PTY LIMITED by

its attorney in the presence of:

 

/s/ Adrienne Lyle     /s/ Clifford B. Davis

Witness Signature

 

   

Attorney Signature

 

ADRIENNE LYLE     CLIFFORD B. DAVIS Print Name     Print Name

/s/ Adrienne Lyle

    /s/ S. Bailey

Witness Signature

 

   

Attorney Signature

 

ADRIENNE LYLE     S. BAILEY Print Name     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127

of the Corporations Act 2001 by

    CUSTOMER SERVICES PTY LIMITED:    

 

/s/ Richard Freudenstein

   

/s/ Lynette Ireland

Director Signature

 

   

Secretary Signature

 

RICHARD FREUDENSTEIN    

LYNETTE IRELAND

Print Name     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127

of the Corporations Act 2001 by

   

 

FOXTEL CABLE TELEVISION PTY LIMITED:    

 

/s/ Richard Freudenstein     /s/ Lynette Ireland

Director Signature

 

   

Secretary Signature

 

RICHARD FREUDENSTEIN    

LYNETTE IRELAND

Print Name     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127 of the Corporations Act 2001 by ARTIST
SERVICES CABLE MANAGEMENT PTY LIMITED:     /s/ Peter Tonagh     /s/ Lynette
Ireland

Director Signature

 

   

Secretary Signature

 

PETER TONAGH

    LYNETTE IRELAND Print Name   CHIEF OPERATING OFFICER     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127 of the Corporations Act 2001 by THE
RACING CHANNEL CABLE-TV PTY LIMITED:     /s/ Peter Tonagh     /s/ Lynette
Ireland

Director Signature

 

   

Secretary Signature

 

PETER TONAGH

   

LYNETTE IRELAND

Print Name   CHIEF OPERATING OFFICER     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127 of the Corporations Act 2001 by FOXTEL
HOLDINGS PTY LIMITED:    

/s/ Peter Tonagh

    /s/ Lynette Ireland

Director Signature

 

   

Secretary signature

 

PETER TONAGH    

LYNETTE IRELAND

Print Name   CHIEF OPERATING OFFICER     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127 of the Corporations Act 2001 by FOXTEL
FINANCE PTY LIMITED:    

/s/ Peter Tonagh

    /s/ Lynette Ireland

Director Signature

 

   

Secretary Signature

 

PETER TONAGH     LYNETTE IRELAND Print Name   CHIEF OPERATING OFFICER     Print
Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY ACKNOWLEDGED

AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

Executed in accordance with section 127 of the Corporations Act 2001 by FOXTEL
AUSTRALIA PTY LIMITED:    

/s/ Peter Tonagh

    /s/ Lynette Ireland

Director Signature

 

   

Secretary Signature

 

PETER TONAGH    

LYNETTE IRELAND

Print Name   CHIEF OPERATING OFFICER     Print Name

Signature Page to Waiver, Consent and Amendment No. 1

FOXTEL



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   Delaware Investment Advisers,
a series of Delaware Management Business Trust, Attorney in Fact By:  

/s/ Frank LaTorraca

Name:   Frank LaTorraca Title:   Vice President

 

Principal amount of Notes Series A Notes: U.S.$                         Series B
Notes: U.S.$6,000,000.00 Series C Notes: U.S.$13,000,000.00

[Waiver, Consent and Amendment Number
1]                                                              Foxtel

 



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

ING LIFE INSURANCE AND ANNUITY COMPANY By:   ING Investment Management LLC, as
Agent By:  

/s/ Fitzhugh L. Wickham

Name:   Fitzhugh L. Wickham Title:   Vice President

 

Principal amount of Notes

Series A Notes: U.S.$10,000,000

Series B Notes: U.S.$9,000,000

Series C Notes: U.S.$0

[Waiver, Consent and Amendment Number 1]

 



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

AVIVA LIFE AND ANNUITY COMPANY

(Successor in interest to American Investors Life Insurance Company)

 

By:   Aviva Investors North America, Inc.,   its authorized attorney-in-fact

By:

 

/s/ Roger D. Fors

Name:   Roger D. Fors Title:   VP-Private Fixed Income

Principal amount of Notes

Series B Notes: U.S.$5,000,000

Series C Notes: U.S.$12,000,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

C.M. LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Adviser

 

By:   /s/ John B. Wheeler Name:   John B. Wheeler Title:   Managing Director

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Adviser

 

By:

  /s/ John B. Wheeler

Name:

  John B. Wheeler Title:   Managing Director

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

By:   Provident Investment Management, LLC Its:   Agent By:  

/s/ Ben Vance

Name:  

Ben Vance

Tïtle:   Managing Director

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$8,000,000

Series C Notes: U.S.$                                        

UNUM LIFE INSURANCE COMPANY OF AMERICA

By:   Provident Investment Management, LLC Its:  

Agent

By:  

/s/ Ben Vance

Name:   Ben Vance Title:   Managing Director

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$8,500,000

Series C Notes: U.S.$                                        

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By:   /s/ Gwendolyn S. Foster Name:   Gwendolyn S. Foster Title:   Senior
Director

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$14,000,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

JACKSON NATIONAL LIFE INSURANCE COMPANY By:   PPM America, Inc., as attorney in
fact,   on behalf of Jackson National Life Insurance Company

 

By:   /s/ Brian B. Manczak Name:   Brian B. Manczak Title:   Vice President

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$            $12,000,000        

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: Cigna Investment, Inc. (authorized agent)

 

By:   /s/ Robert W. Eccles Name:   Robert W. Eccles Title:   Senior Managing
Director

Principal amount of Notes

Series A Notes: U.S.$0

Series B Notes: U.S.$4,000,000

Series C Notes: U.S.$2,000,000

LIFE INSURANCE COMPANY OF NORTH AMERICA

By: Cigna Investment, Inc. (authorized agent)

 

By:   /s/ Robert W. Eccles Name:   Robert W. Eccles Title:   Senior Managing
Director

Principal amount of Notes

Series A Notes: U.S.$0

Series B Notes: U.S.$1,000,000

Series C Notes: U.S.$3,000,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

NEW YORK LIFE INSURANCE COMPANY

 

By:   /s/ Colleen C. Cooney Name:   Colleen C. Cooney Title:   Corporate Vice
President

Principal amount of Notes

Series A Notes: U.S.$500,000.00

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: New York Life Investment Management LLC, Its Investment Manager

 

By:   /s/ Colleen C. Cooney Name:   Colleen C. Cooney Title:   Vice President

Principal amount of Notes

Series A Notes: U.S.$9,500,000.00

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

MINNESOTA LIFE INSURANCE COMPANY

By: Advantus Capital Management, Inc.

 

By:   /s/ Gregory Ortquist Name:   Gregory Ortquist Title:   Vice President

Principal amount of Notes

Series A Notes: U.S.$2,000,000.00

Series B Notes: U.S.$2,000,000.00

Series C Notes: U.S.$1,000,000.00

UNITED INSURANCE COMPANY OF AMERICA

By: Advantus Capital Management, Inc.

 

By:   /s/ Gregory Ortquist Name:   Gregory Ortquist Title:   Vice President

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$2,500,000.00

Series C Notes: U.S.$1,000,000.00

THE LAFAYETTE LIFE INSURANCE COMPANY

 

By:     Name:   Title:  

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

MINNESOTA LIFE INSURANCE COMPANY

By: Advantus Capital Management, Inc.

 

By:     Name:   Title:  

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

UNITED INSURANCE COMPANY OF AMERICA

By: Advantus Capital Management, Inc.

 

By:     Name:   Title:  

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$                                        

Series C Notes: U.S.$                                        

THE LAFAYETTE LIFE INSURANCE COMPANY

 

By:   /s/ James J. Vance Name:   James J. Vance Title:   Vice President

 

By:   /s/ Deborah J. Vargo Name:   Deborah J. Vargo Title:   Vice President

Principal amount of Notes

Series A Notes: U.S.$                                        

Series B Notes: U.S.$500,000                            

Series C Notes: U.S.$                                        

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

PACIFIC LIFE INSURANCE COMPANY By:   /s/ Cathy Schwartz Name:   Cathy Schwartz
Title:   Assistant Vice President

 

By:   /s/ Diane W. Dales Name:   Diane W. Dales Title:   Assistant Secretary

Principal amount of Notes

Series A Notes: U.S.$7,000,000.00    

Series B Notes: U.S.$ -0-                    

Series C Notes: U.S. $ -0-                    

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

CMFG LIFE INSURANCE COMPANY (FKA CUNA MUTUAL INSURANCE SOCIETY) By:  

MEMBERS Capital Advisors, Inc.

acting as Investment Advisor

 

By:   /s/ John Petchler Name:   John Petchler Title:   Director, Investments
Principal amount of Notes Series A Notes: U.S.$                         Series B
Notes: U.S.$                         Series C Notes: U.S.$3,500,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY By:   /s/ David Divine Name:   David
Divine Title:   Portfolio Manager Principal amount of Notes Series A Notes:
U.S.$                     Series B Notes: U.S.$2,000,00 Series C Notes:
U.S.$1,500,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY By:   /s/ Jed R. Martin Name:  

Jed R. Martin

Title:  

Vice President, Private Placements

Principal amount of Notes Series B Notes: U.S.$1,000,000

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION By:   /s/ Jed R. Martin Name:   Jed R.
Martin Title:   Vice President, Private Placements Principal amount of Notes
Series C Notes: U.S.$1,000,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

PROASSURANCE CASUALTY COMPANY By:   Prime Advisors, Inc., Attorney-in-Fact By:  
/s/ Scott Sell Name:   Scott Sell Title:   Vice President Principal amount of
Notes Series A Notes: U.S.$1,000,000 Series B Notes: U.S.$                
Series C Notes: U.S.$                

 

PROASSURANCE INDEMNITY COMPANY, INC. By:   Prime Advisors, Inc.,
Attorney-in-Fact By:   /s/ Scott Sell Name:   Scott Sell Title:   Vice President
Principal amount of Notes Series A Notes: U.S.$1,000,000 Series B Notes:
U.S.$                 Series C Notes: U.S.$                

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

PRIME REINSURANCE COMPANY, INC. By:   Conning, Inc., as Investment Manager By:  
/s/ John H. DeMallie Name:   John H. DeMallie Title:   Director Principal amount
of Notes Series B Notes: U.S.$1,000,000

 

SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA By:   Conning, Inc., as
Investment Manager By:   /s/ John H. DeMallie Name:   John H. DeMallie Title:  
Director Principal amount of Notes Series C Notes: U.S.$1,000,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

THE FOREGOING AGREEMENT IS HEREBY AGREED

TO AS OF THE DATE FIRST ABOVE WRITTEN:

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:   /s/ [Signature Unclear] Its:   Authorized Representative Principal amount
of Notes Series B Notes: U.S.$16,000,000

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

FOR ITS GROUP ANNUITY SEPARATE ACCOUNT

 

By:   /s/ [Signature Unclear] Its:   Authorized Representative Principal amount
of Notes Series B Notes: U.S.$1,000,000

[Waiver, Consent and Amendment Number 1]



--------------------------------------------------------------------------------

EXHIBIT A

Shareholder Loan Subordination Deed

[Attached]



--------------------------------------------------------------------------------

LOGO [g603651cm538.jpg]

Subordination Deed Poll

Telstra Corporation Limited

News Australia Pty Limited

Consolidated Media Holdings Limited

FOXTEL Management Pty Limited

Allens Arthur Robinson

Level 28

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

Tel +61 2 9230 4000

Fax +61 2 9230 5333

www.aar.com.au

© Copyright Allens Arthur Robinson, Australia 2012



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Table of Contents

   1.    Definitions and Interpretation      1      1.1    Definitions      1  
   1.2    Interpretation      6      1.3    Document or agreement      7     
1.4    Inconsistency      8      1.5    Accounting Standards      8      1.6   
Obligations several      8   2.    Subordination      8      2.1    Deed Poll   
  8      2.2    General      9      2.3    Shareholder Debt      9      2.4   
No Security Interest      9   3.    Overall Limit on Enforcement Action and
Payment      9      3.1    Subordinated Creditors      9      3.2    Borrower   
  10      3.3    Permitted payments      10   4.    Express Permission      11  
5.    Accounting for Proceeds      12      5.1    Accounting      12      5.2   
Set-off      12   6.    No Prejudice      12   7.    Amendment      13   8.   
Assignments, Guarantees and Security Interests      13      8.1    Assignments
of or Security Interests over Shareholder Debt      13      8.2    Guarantees
and Security Interests in respect of Shareholder Debt      13      8.3   
Assignment by Borrower      14      8.4    Rights and Obligations      14   9.
   Representations and Warranties      14      9.1    Representations and
warranties      14      9.2    Reliance on representations and warranties     
15   10.    Waivers, Remedies Cumulative      15   11.    Severability of
Provisions      15   12.    Survival of Obligations      15   13.   
Acknowledgement by Borrower and Subordinated Creditor      16   14.    Notices
     16   15.    Governing Law and Jurisdiction      16   16.    Counterparts   
  16   17.    Termination      16  

 

Page (i)



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Schedule

     17  

Notice Details

     17  

Annexure

     18  

Form of Senior Debt Nomination Letter

     18  

 

Page (ii)



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

 

Date

   2012

Parties

  

1.

   Telstra Corporation Limited (ACN 051 775 556) of Level 41, Telstra Centre,
242    Exhibition Street, Melbourne, Victoria, 3000 (Telstra);

2.

   News Australia Pty Limited (ACN 007 910 330) of 2 Holt Street, Surry Hills,
New South    Wales, 2010 (News);

3.

   Consolidated Media Holdings Limited (ACN 009 071 167) of Level 2, 54 Park
Street,    Sydney, New South Wales, 2000 (CMH); and

4.

   FOXTEL Management Pty Limited (ACN 068 671 938) of 5 Thomas Holt Drive, North
   Ryde, New South Wales, 2113 in its own capacity (the Borrower).

Recitals

  

A

   The Senior Lenders have or may from time to time provide financial
accommodation to the    Borrower.

B

   The Subordinated Creditors may provide financial accommodation to the
Borrower under the    Subordinated Shareholder Loan Agreement.

C

   The Subordinated Creditors and the Borrower enter into this Deed Poll for
valuable    consideration.

D

   It is a condition to the obligation of the Senior Lenders to extend or
continue extending    financial accommodation to the Borrower that the
Subordinated Creditors and the Borrower    enter into this Deed Poll.

It is agreed as follows.

 

1.

Definitions and Interpretation

 

1.1

Definitions

The following definitions apply unless the context requires otherwise.

Accounting Standards means accounting standards, principles and practices
applying by law or otherwise generally accepted, and consistently applied, in
Australia.

Acquisition means the acquisition by the FOXTEL Agent (directly or indirectly)
of 100% of the share capital of Austar or of a company of which Austar is a
wholly owned subsidiary.

Artist Services means Artist Services Cable Management Pty Limited (ABN 97 072
725 289).

AUD means Australian dollars.

 

Page 1



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Austar means Austar United Communications Limited (ACN 087 695 707).

Authorisation means:

 

  (a)

any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption; or

 

  (b)

in relation to anything which a Government Agency may prohibit or restrict
within a specific period, the expiry of that period without intervention or
action or notice of intended intervention or action.

Bill means a bill of exchange as defined in the Bills of Exchange Act 1909
(Cth).

Business Day means a day on which banks are open for general banking business in
Sydney and Melbourne (not being a Saturday, Sunday or public holiday in that
place).

Calculation Date means the last day of each March, June, September and December.

Calculation Period means a 12 month period ending on a Calculation Date.

Customer Services means Customer Services Pty Limited (ACN 069 272 117).

EBITDA means, in respect of any period, the total amount of consolidated
earnings before:

 

  (a)

interest;

 

  (b)

Tax;

 

  (c)

depreciation and amortisation;

 

  (d)

any amounts relating to the impairment of assets;

 

  (e)

items of income or expense which are considered to be outside the ordinary
course of business and are regarded as “exceptional items” or “significant
items” (or another term in place of that term) in the accounts; and

 

  (f)

fair value adjustments of financial derivatives that are not effective hedging
instruments under the Accounting Standards.

Drawdown Date means the date on which any Shareholder Debt is first provided
under the Subordinated Shareholder Loan Agreement.

Event of Default means an Event of Default as defined in any Senior Debt
Document.

Facility means the facility made available under the Subordinated Shareholder
Loan Agreement.

Final Maturity Date means, the later of:

 

  (a)

the date 10 years and 3 months after the Drawdown Date; and

 

  (b)

the date 15 years and 3 months after the Drawdown Date or, if earlier, the date
3 months after the date on which the Borrower has repaid or prepaid in full the
Senior Debt.

Finance Debt means any debt or other monetary liability in respect of moneys
borrowed or raised or any financial accommodation including under or in respect
of any:

 

  (a)

bill of exchange, bond, debenture, note or similar instrument;

 

  (b)

acceptance, endorsement or discounting arrangement;

 

  (c)

Guarantee;

 

Page 2



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (d)

Swap Agreement;

 

  (e)

finance or capital lease;

 

  (f)

agreement for the deferral (of at least 120 days) of a purchase price or other
payment in relation to the acquisition of any asset or service;

 

  (g)

obligation to deliver goods or provide services paid for in advance by any
financier; or

 

  (h)

agreement for the payment of capital or premium on the redemption of any
preference shares;

and irrespective of whether the debt or liability:

 

  (i)

is present or future;

 

  (j)

is actual, prospective, contingent or otherwise;

 

  (k)

is at any time ascertained or unascertained;

 

  (l)

is owed or incurred alone or severally or jointly or both with any other person;
or

 

  (m)

comprises any combination of the above.

FOXTEL Agent means FOXTEL Management Pty Limited as agent for the Partners as a
partnership carrying on the business of the FOXTEL Partnership.

FOXTEL Cable means FOXTEL Cable Television Pty Limited (ACN 069 008 797).

FOXTEL Group means:

 

  (a)

the FOXTEL Partnership;

 

  (b)

the FOXTEL Television Partnership;

 

  (c)

FOXTEL Management Pty Limited, in its own capacity, as FOXTEL Agent and as agent
for the FOXTEL Television Partnership;

 

  (d)

FOXTEL Cable;

 

  (e)

Customer Services;

 

  (f)

Artist Services;

 

  (g)

Racing Channel; and

 

  (h)

each wholly-owned subsidiary of each of the entities described at paragraphs
(a) to (g) above.

FOXTEL Partnership means the partnership constituted by the FOXTEL Partnership
Agreement.

FOXTEL Partnership Agreement means the partnership agreement dated 14 April 1997
as amended and restated on 3 December 1998 between each Partner and the Borrower
as amended by the deed dated 21 November 2002 between the Borrower, Customer
Services, FOXTEL Cable, News Pay TV Pty Limited, CMH (formerly Publishing and
Broadcasting Limited), PBL, each Partner, Telstra, Telstra Multimedia and News.

FOXTEL Television Partnership means the partnership constituted by the FOXTEL
Television Partnership Agreement.

FOXTEL Television Partnership Agreement means the partnership agreement dated
14 April 1997 as amended and restated on 3 December 1998 between each Partner
and FOXTEL Cable as amended by the deed dated 21 November 2002 between the
Borrower, Customer Services, FOXTEL Cable, News Pay TV Pty Limited, CMH, PBL,
each Partner, Telstra, Telstra Multimedia and News.

 

Page 3



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Government Agency means any government or any governmental, semi governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity.

GST means the goods and services tax levied under the GST Act.

GST Act means a New Tax System (Goods and Services Tax) Act 1999 (Cth).

Guarantee means any guarantee, suretyship, letter of credit, letter of comfort
or any other obligation:

 

  (a)

to provide funds (whether by the advance or payment of money, the purchase of or
subscription for shares or other securities, the purchase of assets or services,
or otherwise) for the payment or discharge of;

 

  (b)

to indemnify any person against the consequences of default in the payment of;
or

 

  (c)

to be responsible for,

any debt or monetary liability of another person or to assume any responsibility
or obligation in respect of the insolvency or the financial condition of any
other person.

Interest Cover Ratio means, in respect of any period ending on a Calculation
Date, the ratio of A:B where:

 

  “A”

is EBITDA of the FOXTEL Group for that period; and

 

  “B”

is Interest Service of the FOXTEL Group for that period.

Interest Expenses means interest and amounts in the nature of, or having a
similar purpose or effect to, interest and includes:

 

  (a)

discount on a Bill or other instrument;

 

  (b)

fees and amounts incurred on a regular or recurring basis, such as line fees;
and

 

  (c)

capitalised amounts of the same or similar name to the foregoing.

Interest Payment Date means the last Business Day of each financial year.

Interest Service means, in respect of any period, without double counting:

 

  (a)

the aggregate amount of all Interest Expenses, rentals, any other recurrent
payments of a similar nature (including gross-ups and increased cost payments)
and any other recurring fees, costs and expenses paid during that period, in
each case under or in relation to any Finance Debt of any member of the FOXTEL
Group which shall not include any such payments in respect of transactions
between any 2 members of the FOXTEL Group;

 

  plus

or minus

 

  (b)

the net amount of any difference between payments by or to the Borrower under
the Swap Agreements relating to interest rates during that period.

Liquidation includes administration, compromise, winding up, dissolution,
assignment for the benefit of creditors, creditors scheme, composition or
arrangement with creditors, insolvency, liquidation, moratorium or any similar
procedure.

 

Page 4



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Majority Senior Lenders means the Senior Lenders whose aggregate Senior Debt is
more than 66 2⁄3% of the Total Senior Debt.

Maturity Date has the meaning given to that term in the Subordinated Shareholder
Loan Agreement.

Partner means:

 

  (a)

Sky Cable; or

 

  (b)

Telstra Media.

PBL means PBL Pay TV Pty Limited (ACN 084 940 367).

Potential Event of Default means any thing which would become an Event of
Default on the giving of notice (whether or not notice is actually given), the
expiration of time or any combination of the above.

Principal Outstanding has the meaning given to that term in the Subordinated
Shareholder Loan Agreement.

Pro-Rata Proportion means, in relation to a Senior Lender, the proportion which
the total of its Senior Debt bears to the Total Senior Debt.

Racing Channel means The Racing Channel Cable TV Pty Limited (ABN 91 069 619
307).

Related Body Corporate means a “related body corporate” as that expression is
defined in section 50 of the Corporations Act.

Satisfaction Date means the date all Senior Debt has been fully and finally paid
(provided that the Borrower is solvent when any payment is made, and remains
solvent immediately after the payment is made) and any Senior Commitments have
been cancelled.

Scheme means the proposed scheme of arrangement in connection with the
acquisition of shares in Austar.

Security Interest means an interest or power:

 

  (a)

reserved in or over an interest in any asset including any retention of title;
or

 

  (b)

created or otherwise arising in or over any interest in any asset under a bill
of sale, mortgage, charge, lien, pledge, trust or power,

by way of, or having similar commercial effect to, security for the payment of a
debt, any other monetary obligation or the performance of any other obligation,
and includes any agreement to grant or create any of the above.

For the avoidance of doubt, it excludes an interest that is a “security
interest” for the purposes of section 12(3) of the Personal Property Securities
Act 2009 (Cth) if that interest does not in substance secure payment of money or
performance of an obligation.

Senior Commitment means any commitment of a Senior Lender nominated as a “Senior
Commitment” under a Senior Debt Nomination Letter.

Senior Debt means all debts and monetary liabilities of the Borrower to a Senior
Lender under or in relation to any Senior Debt Document.

Senior Debt Document means:

 

  (a)

this Deed Poll;

 

Page 5



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (b)

each Senior Debt Nomination Letter; and

 

  (c)

each document which is nominated as a “Senior Debt Document” under a Senior Debt
Nomination Letter.

Senior Debt Nomination Letter means in relation to a Senior Lender, a letter
substantially in the form annexed to this Deed Poll.

Senior Finance Party means each Senior Lender Representative and each Senior
Lender.

Senior Lender means each party nominated as “Senior Lender” under a Senior Debt
Nomination Letter.

Senior Lender Representative means each party or parties nominated as a “Senior
Lender Representative” under a Senior Debt Nomination Letter.

Shareholder Debt means all present or future indebtedness of the Borrower to any
Subordinated Creditor directly or indirectly in respect of a loan of
AUD900 million provided to the Borrower by the Subordinated Creditors under the
Subordinated Shareholder Loan Agreement, including all amounts by way of
principal, interest, costs, fees, losses, damages, indemnity, charges and
expenses which the Borrower is or at any time may become liable to pay to any
Subordinated Creditor in respect of or in connection with that loan, whether or
not currently contemplated.

Sky Cable means Sky Cable Pty Limited (ABN 14 069 799 640).

Subordinated Creditor means each of Telstra, News and CMH.

Subordinated Shareholder Loan Agreement means the document so entitled dated on
or about the date of this Deed Poll between the Borrower and each Subordinated
Creditor.

Swap Agreements means each interest rate or foreign exchange transaction,
including any master agreement and any transaction or confirmation under it,
entered into by a member of the FOXTEL Group.

Tax means:

 

  (a)

any tax including the GST, levy, charge, impost, duty, fee, deduction,
compulsory loan or withholding; or

 

  (b)

any income, stamp or transaction duty, tax or charge,

which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on or
in respect of any of the above.

 

  Telstra

Media means Telstra Media Pty Limited (ABN 72 069 279 027).

Telstra Multimedia means Telstra Multimedia Pty Limited (ABN 82 069 279 072).

Total Senior Debt means, at any time, the aggregate Senior Debt of all Senior
Lenders.

 

1.2

Interpretation

Headings are for convenience only and do not affect interpretation. The
following rules apply unless the context requires otherwise.

 

  (a)

The singular includes the plural and the converse.

 

  (b)

A gender includes all genders.

 

Page 6



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (c)

Where a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

 

  (d)

A reference to a person, corporation, trust, partnership, unincorporated body or
other entity includes any of them.

 

  (e)

A reference to a clause, annexure or schedule is a reference to a clause of, or
annexure or schedule to, this Deed Poll.

 

  (f)

A reference to a party to this Deed Poll or another agreement or document
includes the party’s successors and permitted substitutes or assigns.

 

  (g)

A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it.

 

  (h)

A reference to writing includes a facsimile transmission and any means of
reproducing words in a tangible and permanently visible form.

 

  (i)

The meaning of terms is not limited by specific examples introduced by
including, or for example, or similar expressions.

 

  (j)

A reference to conduct includes an omission, statement or undertaking, whether
or not in writing.

 

  (k)

A reference to receipt or recovery includes receipt or recovery in money or
other assets.

 

  (l)

A reference to an asset includes any real or personal, present or future,
tangible or intangible property or asset (including intellectual property) and
any right, interest, revenue or benefit in, under or derived from the property
or asset.

 

  (m)

A reference to an amount for which a person is contingently liable includes an
amount which that person may become actually or contingently liable to pay if a
contingency occurs, whether or not that liability will actually arise.

 

  (n)

A reference to reduced includes reduced to nil.

 

  (o)

An agreement, representation or warranty by a Subordinated Creditor binds that
Subordinated Creditor individually only.

 

1.3

Document or agreement

A reference to:

 

  (a)

an agreement includes a Security Interest, Guarantee, undertaking, deed,
agreement or legally enforceable arrangement whether or not in writing; and

 

  (b)

a document includes an agreement (as so defined) in writing or a certificate,
notice, instrument or document.

A reference to a specific agreement or document includes it as amended, novated,
supplemented or replaced from time to time, except to the extent prohibited by
this Deed Poll.

 

Page 7



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

1.4

Inconsistency

 

  (a)

This Deed Poll prevails if there is an inconsistency between it and any other
document. This includes where a person cannot comply with both or where what is
prohibited by one is permitted by the other.

 

  (b)

This Deed Poll amends and is incorporated in the Subordinated Shareholder Loan
Agreement. Any Shareholder Debt provided by any Subordinated Creditor to the
Borrower after the date of this Deed Poll will be taken to have been provided on
the terms in this Deed Poll.

 

1.5

Accounting Standards

 

  (a)

Any accounting practice or concept relevant to this Deed Poll is to be construed
or determined in accordance with the Accounting Standards.

 

  (b)

If any changes after the date of this Deed Poll to Accounting Standards
materially alter the calculation of the Interest Cover Ratio, the Borrower and
the Subordinated Creditors will negotiate in good faith to agree with each
Senior Lender Representative amendments to the Interest Cover Ratio and
associated definitions so that they will have an effect comparable to that which
the Interest Cover Ratio or related definitions would have had under current
Accounting Standards before the adoption of the relevant change or changes to
Accounting Standards.

 

  (c)

If the amendments are not agreed within 30 days of the date on which such
changes to Accounting Standards take effect (or any longer period agreed between
the Borrower and each Senior Lender Representative) then the Borrower will
provide any reconciliation statements (audited, where applicable) necessary to
enable calculations based on Accounting Standards as they were before those
changes and the changes will be ignored for the purposes of this Deed Poll.

 

1.6

Obligations several

The obligations of each Subordinated Creditor under this Deed Poll are several
and no Subordinated Creditor shall be responsible for the obligations of any
other Subordinated Creditor.

 

2.

Subordination

 

2.1

Deed Poll

 

  (a)

This Deed Poll is executed as a deed poll by the Subordinated Creditors and the
Borrower in favour of the Senior Finance Parties from time to time. Each Senior
Finance Party has the benefit of and may enforce this Deed Poll even though it
is not a party to, or is not in existence at the time of execution and delivery
of this Deed Poll, in relation to the Senior Debt to which that Senior Finance
Party is entitled and each Senior Debt Document under which that Senior Finance
Party has rights, benefits or obligations.

 

  (b)

Each undertaking in this Deed Poll is made in favour of the Senior Finance
Parties.

 

Page 8



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (c)

The benefit and obligations of this Deed Poll may be extended to any person (and
such shall person shall become a Senior Finance Party) in relation to any other
document (and such document shall become a Senior Debt Document), by the
Borrower signing and delivering to that Senior Finance Party (or, if applicable,
its Senior Lender Representative) a Senior Debt Nomination Letter. The Borrower
may only nominate a document as a Senior Debt Document if the scheduled maturity
or termination date of any debt provided under that document falls on or before
the Final Maturity Date.

 

  (d)

Each Subordinated Creditor irrevocably authorises the Borrower to sign and
deliver a Senior Debt Nomination Letter nominating a document as Senior Debt
Document, a commitment as a Senior Commitment, a party as a Senior Lender or a
party as a Senior Lender Representative, and acknowledges and confirms that the
benefit of this Deed Poll will extend to any such party.

 

2.2

General

The Shareholder Debt is subordinated to the Senior Debt in the manner set out in
this Deed Poll. The Borrower shall only use the Shareholder Debt towards funding
the Acquisition including the payment of funding costs associated with the
Acquisition.

 

2.3

Shareholder Debt

 

  (a)

Subject to clauses 3 and 4, except for the purpose of allowing interest or other
amounts to accrue or be capitalised, no Shareholder Debt will be due and payable
or recoverable until the Satisfaction Date.

 

  (b)

Subject to clauses 3 and 4, the Borrower is not obliged to make and shall not
make, whether directly or indirectly, any payment of or in reduction of the
Shareholder Debt until the Satisfaction Date.

 

2.4

No Security Interest

Nothing in this Deed Poll creates a Security Interest.

 

3.

Overall Limit on Enforcement Action and Payment

 

3.1

Subordinated Creditors

Subject to clause 4, without the prior written consent of each Senior Lender
Representative, a Subordinated Creditor shall not:

 

  (a)

(accept payment) unless expressly permitted by clause 3.3, require or accept
payment or otherwise allow satisfaction or discharge of any Shareholder Debt;

 

  (b)

(exercise of rights or powers) take any step to accelerate any Shareholder Debt
or enforce or exercise any remedy with respect to any Shareholder Debt or any
Guarantee or Security Interest held by it (or any person on its behalf) in
relation to any Shareholder Debt;

 

  (c)

(Liquidation) in connection with any Shareholder Debt, take any step for the
purpose of or towards:

 

  (i)

levying any execution or obtaining any judgment against the Borrower; or

 

  (ii)

the appointment of a Liquidator of the Borrower;

 

Page 9



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

 

  (d)

(vote) in connection with any Shareholder Debt, vote in any meeting or other
decision making body in relation to, or in any way seek to control or influence,
the Liquidation of the Borrower;

 

  (e)

(proof) in connection with any Shareholder Debt, prove or lodge any proof of
debt in the Liquidation of the Borrower except as permitted under clause 4;

 

  (f)

(set-off) subject to clause 3.3, exercise any right of set-off, deduction or
combination of accounts or similar right or procedure in relation to any
Shareholder Debt;

 

  (g)

(subrogation) exercise any right of subrogation or contribution in respect of,
or otherwise claim the benefit of, a Senior Debt Document; or

 

  (h)

(enforcement) take any step to enforce a right or claim against the Borrower in
respect of any payment to or benefit received by any Senior Lender under this
Deed Poll,

until after the Satisfaction Date.

 

3.2

Borrower

Subject to clause 4, without the prior written consent of each Senior Lender
Representative the Borrower shall not:

 

  (a)

(payment) subject to clause 3.3, pay any Shareholder Debt;

 

  (b)

(set-off) subject to clause 3.3, exercise any right of set-off, deduction or
combination of accounts or similar right or procedure in relation to any
Shareholder Debt;

 

  (c)

(acquisition) acquire, directly or indirectly, any Shareholder Debt, or any
interest in, or option over, any Shareholder Debt;

 

  (d)

(compromise) compromise or settle any claim or proceeding in relation to any
Shareholder Debt; or

 

  (e)

(action) take or omit to take any action it is obliged to take whereby the
ranking and subordination of the Shareholder Debt may be prejudiced or impaired,

until after the Satisfaction Date.

 

3.3

Permitted payments

 

  (a)

(Interest) The Borrower may pay, and a Subordinated Creditor may require and
accept payment of, interest on an Interest Payment Date only:

 

  (i)

if no Event of Default or Potential Event of Default subsists both before and
immediately after payment of that amount;

 

  (ii)

to the extent that the Borrower would still comply with an Interest Cover Ratio
of 3.75:1 for the Calculation Period ending on that date or, if that date is not
a Calculation Date, the next Calculation Date after payment of that amount; and

 

  (iii)

if an internationally recognised rating agency confirms in writing that the
Borrower has an investment grade credit rating and that such credit rating would
be maintained notwithstanding such payment.

 

Page 10



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (b)

(Payment out of proceeds of share issue) The Borrower may pay any Shareholder
Debt out of any money received by it in respect of partnership capital
contributions after the date of the Subordinated Shareholder Loan Agreement.

 

  (c)

(Prepayment of Shareholder Debt) The Borrower may prepay the Shareholder Debt in
full if:

 

  (i)

the court makes a determination not to approve the Scheme (or the Scheme is not
otherwise to be implemented);

 

  (ii)

the FOXTEL Group otherwise ceases to have an obligation to complete the
Acquisition (other than as result of that completion actually occurring); or

 

  (iii)

the Acquisition has not completed on or before 30 June 2012 or such later date
agreed by all the Subordinated Creditors.

 

4.

Express Permission

Upon Liquidation of the Borrower (and subject to the subordination provisions of
this Deed Poll):

 

  (a)

the Shareholder Debt will be due and payable by and recoverable from the
Borrower;

 

  (b)

each Subordinated Creditor may prove in the Liquidation of the Borrower and
shall prove in the Liquidation of the Borrower if:

 

  (i)

it determines that it will not prove in the Liquidation of the Borrower upon
which it must promptly notify each Senior Lender (or its duly appointed
representative) of such determination; and

 

  (ii)

it is directed to do so by the Majority Senior Lenders.

Each Subordinated Creditor shall promptly send to each Senior Lender (or its
duly appointed representative):

 

  (iii)

a copy of any notice of proof it has given; and

 

  (iv)

unless already provided to that Senior Lender (or its duly appointed
representative), a copy of any notice from the liquidator of the Borrower
requesting it to prove, vote or exercise any other right in respect of the
Liquidation of the Borrower;

 

  (c)

each Subordinated Creditor shall vote and exercise any other right in respect of
the Liquidation of the Borrower in relation to the Shareholder Debt at the
direction of the Majority Senior Lenders, provided that a Subordinated Creditor
is not required to vote or exercise any right in accordance with any such
direction if to do so would be likely to have an adverse effect on its right to
receive (or the timing for it to receive) a payment or the amount of a payment
in respect of the Shareholder Debt (other than to the extent necessary to give
effect to the subordination provisions of this deed poll) and, in such
circumstances, each Subordinated Creditor may vote and exercise any other right
in respect of the Liquidation of the Borrower as it thinks fit in its absolute
discretion;

 

Page 11



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (d)

each Subordinated Creditor:

 

  (i)

agrees that the liquidator of the Borrower must pay, and each Subordinated
Creditor shall direct that the liquidator of the Borrower does pay, each Senior
Lender its Pro-Rata Proportion of any dividend or any other payment in respect
of the Shareholder Debt directly to the Senior Lenders for application to the
payment of the Senior Debt until the Senior Debt has been paid in full (and
thereafter the Senior Lenders must advise the liquidator that no further
dividend or any other payment in respect of the Shareholder Debt is required to
be paid in accordance with that direction);

 

  (ii)

consents to any Senior Lender producing a copy of this Deed Poll to the
liquidator of the Borrower as evidence that the liquidator should make the
payment referred to in clause 4(d)(i); and

 

  (iii)

agrees not to object to the liquidator of the Borrower making the payment
referred to in clause 4(d)(i).

 

  (e)

clause 5 applies to amounts received or recovered in that Liquidation.

 

5.

Accounting for Proceeds

 

5.1

Accounting

If, before the Satisfaction Date, a Subordinated Creditor receives or recovers
payment of any Shareholder Debt and that receipt or recovery is not expressly
permitted by clause 3, that Subordinated Creditor shall promptly pay to each
Senior Lender its Pro-Rata Proportion of an amount equal to the amount received
or recovered (or, in the case of an asset other than cash, its value) until the
Senior Debt has been paid in full.

 

5.2

Set-off

If, before the Satisfaction Date, the amount of the Shareholder Debt is reduced
by any set-off, deduction or combination of accounts or similar right or
procedure, the Subordinated Creditor whose debt was reduced shall promptly pay
to each Senior Lenders its Pro-Rata Proportion of an amount equal to the amount
by which the Shareholder Debt was so reduced until the Senior Debt has been paid
in full.

 

6.

No Prejudice

The right of the Senior Finance Parties to enforce any provision of this Deed
Poll is not affected by:

 

  (a)

any conduct of the Borrower;

 

  (b)

any failure of the Borrower to comply with any term of this Deed Poll, any
Senior Debt Document or the Subordinated Shareholder Loan Agreement;

 

  (c)

any knowledge in relation to the Shareholder Debt that Senior Finance Party may
have or be charged with;

 

  (d)

any conduct in relation to the enforcement or failure to enforce any Senior Debt
Document; or

 

  (e)

the giving of any discharge, amendment, variation, consent or waiver.

 

Page 12



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

This clause does not apply to any waiver or consent granted directly to the
Borrower or a Subordinated Creditor by a Senior Finance Party.

 

7.

Amendment

 

  (a)

This Deed Poll may only be amended with the prior written consent of each Senior
Lender Representative.

 

  (b)

The Subordinated Shareholder Loan Agreement may not be amended in a manner which
would adversely affect (including any amendment which would increase the amount
or rate of interest or principal payable under the Subordinated Shareholder Loan
Agreement or bring forward the timing for repayment of amounts owing under the
Subordinated Shareholder Loan Agreement) any Senior Lender without the prior
written consent of each Senior Lender Representative.

 

  (c)

The Subordinated Creditors will provide each Senior Lender (or its duly
appointed representative) with not less than 15 Business Days prior written
notice of any proposed amendment to this Deed Poll or the Subordinated
Shareholder Loan Agreement.

 

8.

Assignments, Guarantees and Security Interests

 

8.1

Assignments of or Security Interests over Shareholder Debt

Subject to also complying with clause 8.4, no Subordinated Creditor shall:

 

  (a)

assign or transfer; or

 

  (b)

create or allow to exist a Security Interest over,

any of its interest or rights in or to the Shareholder Debt without the prior
written consent of each Senior Lender Representative except:

 

  (c)

to a person who has first executed a deed in form and substance satisfactory to
each Senior Lender Representative by which it undertakes to be bound by this
Deed Poll as if it were a Subordinated Creditor;

 

  (d)

where an original executed copy of any such deed is provided to each Senior
Lender (or its duly appointed representative); and

 

  (e)

in the case of an assignment or transfer, Telstra, News and CMH, or persons who
they legally and beneficially own and control (directly or indirectly), either
alone or together, are owed at least 60% of the Shareholder Debt.

 

8.2

Guarantees and Security Interests in respect of Shareholder Debt

 

  (a)

The Borrower shall not create or allow to exist; and

 

  (b)

no Subordinated Creditor shall require the provision of, and if held or provided
shall immediately discharge or release,

any Guarantee or Security Interest in respect of any Shareholder Debt.

 

Page 13



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

8.3

Assignment by Borrower

The Borrower shall not assign or transfer or create or allow to exist a Security
Interest over its rights or obligations under this Deed Poll without the prior
written consent of each Senior Lender Representative.

 

8.4

Rights and Obligations

Without the prior written consent of each other Subordinated Creditor, no
Subordinated Creditor may:

 

  (a)

separately enforce or exercise any of its rights in connection with the
Shareholder Debt; or

 

  (b)

without limiting paragraph (a):

 

  (i)

demand early repayment of the Facility; or

 

  (ii)

take any action referred to in clause 3.1 other than accepting payment of any
amount expressly permitted under clause 3.3 or, subject to this Deed Poll,
accepting payment of the Principal Outstanding under the Facility on the
Maturity Date; or

 

  (iii)

assign or transfer or create or allow to exist a Security Interest over any of
its interest or rights in or to the Shareholder Debt.

 

9.

Representations and Warranties

 

9.1

Representations and warranties

Each Subordinated Creditor and the Borrower (in the case of paragraphs (a) to
(f) inclusive) makes the following representations and warranties in respect of
itself and for the benefit of each Senior Finance Party.

 

  (a)

(Status) It is a corporation validly existing under the laws of its place of
jurisdiction specified in this Deed Poll.

 

  (b)

(Power) It has the power to enter into and perform its obligations under this
Deed Poll, to carry out the transactions contemplated by this Deed Poll and to
carry on its business as now conducted or contemplated.

 

  (c)

(Corporate authorisations) It has taken all necessary corporate action to
authorise the entry into and performance of this Deed Poll, and to carry out the
transactions contemplated by this Deed Poll.

 

  (d)

(Documents binding) This Deed Poll is duly executed and delivered by it and is
its valid and binding obligation enforceable in accordance with its terms,
subject to any necessary stamping and registration.

 

  (e)

(Transactions permitted) The execution and performance by it of this Deed Poll
and each transaction contemplated under this Deed Poll did not and will not
violate a provision of:

 

  (i)

a law or treaty or a judgement, ruling, order or decree of a Government Agency
binding on it;

 

  (ii)

its constitution or other constituent documents; or

 

Page 14



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

  (iii)

any other document or agreement which is binding on it or its assets.

 

  (f)

(Authorisations) Each Authorisation which is required in relation to:

 

  (i)

the execution, delivery and performance by it of this Deed Poll and the
transactions contemplated by this Deed Poll; and

 

  (ii)

the validity and enforceability of this Deed Poll,

has been obtained or effected. Each is in full force and effect. It has complied
with each of them. It has paid all applicable fees for each of them.

 

  (g)

(Title) Each Subordinated Creditor is absolutely entitled to the Shareholder
Debt free from any Security Interest.

 

  (h)

(Guarantee or Security Interest) Each Subordinated Creditor does not hold (nor
does any other person hold on its behalf) any Guarantee or Security Interest in
respect of the Shareholder Debt.

 

9.2

Reliance on representations and warranties

Each Subordinated Creditor and the Borrower acknowledges that the Senior Lenders
have entered into (or have otherwise obtained the benefit of) the Senior Debt
Documents in reliance on the representations and warranties in this clause.

 

10.

Waivers, Remedies Cumulative

 

  (a)

No failure to exercise or delay in exercising any right, power or remedy under
this Deed Poll operates as a waiver. Nor does any single or partial exercise of
any right, power or remedy preclude any other or further exercise of that or any
other right, power or remedy.

 

  (b)

The rights, powers and remedies provided to the Senior Finance Parties in this
Deed Poll are in addition to, and do not exclude or limit, any right, power or
remedy provided by law.

 

11.

Severability of Provisions

Any provision of this Deed Poll which is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. That does not invalidate the remaining
provisions of this Deed Poll nor affect the validity or enforceability of that
provision in any other jurisdiction.

 

12.

Survival of Obligations

Each representation or warranty in this Deed Poll survives the execution and
delivery of the Senior Debt Documents and the provision of financial
accommodation.

 

Page 15



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

13.

Acknowledgement by Borrower and Subordinated Creditor

Each of the Borrower and each Subordinated Creditor confirms that:

 

  (a)

it has not entered into this Deed Poll in reliance on, or as a result of, any
statement or conduct of any kind of or on behalf of any Senior Finance Party or
any Related Body Corporate of any Senior Finance Party (including any advice,
warranty, representation or undertaking); and

 

  (b)

neither a Senior Finance Party nor any Related Body Corporate of a Senior
Finance Party is obliged to do anything (including disclose anything or give
advice),

except as expressly set out in the Senior Debt Documents.

 

14.

Notices

All notices, requests, demands, consents, approvals, agreements or other
communications to or by a party to a Senior Debt Document:

 

  (a)

must be in writing signed by an authorised officer of the sender; and

 

  (b)

will be conclusively taken to be given or made when delivered, received or left
at the address or fax number of the recipient shown in the schedule or a Senior
Debt Document or to any other address or fax number which it may have notified
the sender but, if delivery or receipt is on a day on which business is not
generally carried on in the place to which the communication is sent or is later
than 4pm (local time), it will be conclusively taken to have been given or made
at the commencement of business on the next day on which business is generally
carried on in that place.

 

15.

Governing Law and Jurisdiction

This Deed Poll is governed by the laws of New South Wales. Each Subordinated
Creditor and the Borrower submits to the non-exclusive jurisdiction of courts
exercising jurisdiction there.

 

16.

Counterparts

This Deed Poll may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

17.

Termination

The parties’ obligations under this Deed Poll shall terminate on the
Satisfaction Date except as provided in the other provisions of this Deed Poll
and any accrued rights and remedies of a party are not affected on the
termination of this Deed Poll.

 

Page 16



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

 

Schedule

 

Notice Details

 

Telstra

 

   Telstra Corporation Limited Address:    Level 41, Telstra Centre, 242
Exhibition Street, Melbourne, Victoria, 3000 Fax number:    +613 9632 3215
Email:    companysecretary@team.telstra.com Attention:    Company Secretary

 

News

 

   News Australia Pty Limited Address:    2 Holt Street, Surry Hills, New South
Wales, 2000 Fax number:    +612 9288 3291 Email:    sintona@newsltd.com.au
Attention:    Alastair Sinton

 

CMH

 

   Consolidated Media Holdings Limited Address:    Level 2, 54 Park Street,
Sydney, New South Wales, 2000 Fax number:    (02) 9282 8828 Email:   
llane@cmh.com.au Attention:    Company Secretary

 

The Borrower

 

FOXTEL Management Pty Limited Address:    5 Thomas Holt Drive, North Ryde, New
South Wales, 2113 Fax number:    (02) 9813 7606 Email:   
Peter.Tonagh@foxtel.com.au Attention:    Chief Operating Officer

 

Page 17



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Annexure

Form of Senior Debt Nomination Letter

To: [Senior Lender]/[Senior Lender Representative]

Date: [*]

Dear Sirs

Senior Debt Nomination Letter – Subordination Deed Poll dated [*] given by
Telstra Corporation Limited, News Australia Pty Limited, Consolidated Media
Holdings Limited and FOXTEL Management Pty Limited (the Subordination Deed Poll)
in favour of the Senior Finance Parties

Terms defined in the Subordination Deed Poll have the same meaning when used in
this letter. This is a Senior Debt Nomination Letter for the purposes of the
Subordination Deed Poll.

We nominate:

 

(a)

the following person[/s] as a Senior Lender for the purposes of the
Subordination Deed Poll:

[*]

 

(b)

the following person as a Senior Lender Representative for the purposes of the
Subordination Deed Poll:

[*]

 

(c)

the following document[/s] as Senior Debt Document[/s] for the purposes of the
Subordination Deed Poll:

[*]; and

 

(d)

the following as [a Senior Commitment]/ [Senior Commitments] for the purposes of
the Subordination Deed Poll:

[*].

This letter is governed by the laws of New South Wales.

For and on behalf of:

 

 

FOXTEL Management Pty Limited

 

Page 18



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Executed and delivered as a Deed Poll

Each attorney executing this Deed Poll states that he or she has no notice of
revocation or suspension of his or her power of attorney.

The Subordinated Creditors

Signed Sealed and Delivered for Telstra

Corporation Limited by its attorneys in the

presence of:

 

        

Witness Signature

    

Attorney Signature

        

Print Name

    

Print Name

           

Attorney Signature

           

Print Name

Signed Sealed and Delivered for News

Australia Pty Limited by its attorney in the

presence of:

 

        

Witness Signature

    

Attorney Signature

        

Print Name

    

Print Name

 

Page 19



--------------------------------------------------------------------------------

Subordination Deed Poll    LOGO [g603651ex27.jpg]

 

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

Consolidated Media Holdings Limited:

 

        

Director Signature

    

Director/Secretary Signature

        

Print Name

    

Print Name

The Borrower

Executed as a deed in accordance with

section 127 of the Corporations Act 2001 by

FOXTEL Management Pty Limited:

 

        

Director Signature

    

Director/Secretary Signature

        

Print Name

    

Print Name

 

Page 20



--------------------------------------------------------------------------------

EXHIBIT B

Senior Debt Nomination Letter

[Attached]



--------------------------------------------------------------------------------

Senior Debt Nomination Letter

 

To:

Each holder under the note and guarantee agreement dated 24 September 2009
between, among others, Foxtel Management Pty Limited (ACN 068 671 938), Sky
Cable Pty Limited (ABN 14 069 799 640) and Telstra Media Pty Limited (ABN 72 069
279 027) (the Note and Guarantee Agreement)

Date: 10 April 2012

Dear Sirs

Senior Debt Nomination Letter – Subordination Deed Poll dated 10 April 2012
given by Telstra Corporation Limited, News Australia Pty Limited, Consolidated
Media Holdings Limited and FOXTEL Management Pty Limited (the Subordination Deed
Poll) in favour of the Senior Finance Parties

Terms defined in the Subordination Deed Poll have the same meaning when used in
this letter. This is a Senior Debt Nomination Letter for the purposes of the
Subordination Deed Poll.

We nominate:

 

(a)

the following persons as a Senior Lender for the purposes of the Subordination
Deed Poll: Each holder under the Note and Guarantee Agreement from time to time
(the Holders)

 

(b)

the following person as a Senior Lender Representative for the purposes of the
Subordination Deed Poll:

The Required Holders (as that term is defined in the Note and Guarantee
Agreement) except that, in relation to any matter that requires the consent of
all Holders under the Note and Guarantee Agreement, each Holder will be a Senior
Lender Representative; and

 

(c)

the following documents as Senior Debt Documents for the purposes of the
Subordination Deed Poll:

 

  •  

the Note and Guarantee Agreement;

 

  •  

the Notes (as defined in the Note and Guarantee Agreement); and

 

  •  

each Member Guarantee (as defined in the Note and Guarantee Agreement).

This letter is governed by the laws of New South Wales.

For and on behalf of:

 

/s/ Peter Tonagh

FOXTEL Management Pty Limited

 

Page 1



--------------------------------------------------------------------------------

EXHIBIT C

Opinion Letter of Allens Arthur Robinson

[Attached]



--------------------------------------------------------------------------------

   LOGO [g603651ex27.jpg]

24 April 2012

 

Each holder under the Note and

Guarantee Agreement (as defined

below) and their substitutes and

assigns

 

Confidential

     

ABN 47 702 595 758

 

Level 28

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000

Australia

 

T +61 2 9230 4000

F +61 2 9230 5333

 

Correspondence

GPO Box 50

Sydney NSW 2001

Australia

DX 105 Sydney

 

www.aar.com.au

Dear Sirs

Subordination Deed Poll

We have been retained to act for FOXTEL Management Pty Limited (ACN 068 671 938)
(FOXTEL) in connection the Subordination Deed Poll dated 10 April 2012 given by
each Relevant Company (the Subordination Deed Poll).

Definitions in the Subordination Deed Poll apply in this opinion, but:

Authorisation means:

 

(a)

any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption; or

 

(b)

in relation to anything which a Government Agency may prohibit or restrict
within a specific period, the expiry of that period without intervention or
action or notice of intended intervention or action.

Documents means the documents listed in paragraphs 1(a) and 1(b);

Government Agency means any government or any governmental, semi governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity.

Note and Guarantee Agreement means the agreement so entitled, dated 24 September
2009 between, among others, FOXTEL, Sky Cable Pty Limited (ABN 14 069 799 640)
and Telstra Media Pty Limited (ABN 72 069 279 027) (as amened by Amendment No. 1
and Amendment No.2 and as further amended, modified, waived or supplemented from
time to time);

Relevant Company means each of:

 

(a)

FOXTEL;

 

(b)

Telstra Corporation Limited (ACN 051 775 556);

 

(c)

News Australia Pty Limited (ACN 007 910 330); and

 

(d)

Consolidated Media Holdings Limited (ACN 009 071 167).



Relevant Jurisdiction means the Commonwealth of Australia and New South Wales.

 

 

Bangkok

Beijing
Beijing IP

Brisbane

Hanoi

Ho Chi Minn City

Hong Kong

Jakarta
Melbourne

Perth

Port Moresby

Shanghai
Singapore

Sydney



--------------------------------------------------------------------------------

   LOGO [g603651ex27.jpg]

 

No assumption or qualification in this opinion limits any other assumption or
qualification in it.

 

1.

Documents

We have examined the following documents:

 

  (a)

an executed copy of the Subordination Deed Poll;

 

  (b)

an executed copy of a Senior Debt Nomination Letter dated 10 April 2012;

 

  (c)

copies of the constitution of each Relevant Company; and

 

  (d)

copies of executed powers of attorney in connection with the execution of the
Documents by the Relevant Companies.

 

2.

Assumptions

Our opinion is based on the following assumptions.

 

  (a)

All dates, signatures, seals and duty markings are authentic.

 

  (b)

If we have reviewed a copy of a document, it is a correct and complete copy of
the original.

 

  (c)

No Document has been amended, released or terminated.

 

  (d)

Each power of attorney referred to in paragraph 1(d) above has not been amended
or revoked.

 

  (e)

Each Relevant Company is solvent and enters the Documents to which it is party
and carries out the transactions contemplated in the Documents to which it is
party for its benefit and for the purposes of its business.

 

  (f)

No person has engaged or will engage in unconscionable, misleading or deceptive
conduct (by act or omission). No person has engaged or will engage in any other
conduct, and there are no facts or circumstances not evident from the face of
the documents listed in paragraph 1 above, that might make any part of this
opinion incorrect.

 

  (g)

Insofar as any obligation under the Documents is to be performed in any
jurisdiction other than a Relevant Jurisdiction, its performance will not be
illegal or unenforceable under the law of that jurisdiction.

 

3.

Qualifications

Our opinion is subject to the following qualifications.

 

  (a)

We express no opinion as to any laws other than the laws of each Relevant
Jurisdiction as in force at the date of this opinion.

 

  (b)

A statement that an obligation is ‘binding’ or ‘enforceable’ means that the
obligation is of a type and form that courts of the Relevant Jurisdictions will
generally enforce. It does not mean that the obligation can be enforced in all
circumstances. For example:

 

  (i)

equitable remedies, such as injunction and specific performance, are
discretionary;

 

Page 2



--------------------------------------------------------------------------------

   LOGO [g603651ex27.jpg]

 

  (ii)

enforceability may be affected by laws relating to insolvency or other laws that
affect creditors’ rights generally; and

 

  (iii)

enforceability may be affected by general law doctrines or statutory relief in
relation to matters such as fraud, misrepresentation, mistake, duress,
unconscionable conduct, frustration, estoppel, waiver, lapse of time, penalties,
courts retaining their ability to adjudicate, public policy or illegality.

 

  (c)

We have relied on a searches of public records of the Australian Securities and
Investments Commission on 10 April 2012 - the records disclosed by those
searches may not be complete or up to date.

 

  (d)

We have relied on the assumptions specified in section 129 of the Corporations
Act 2001 and note that you may do so unless you knew or suspected that the
assumption was incorrect.

 

  (e)

Insofar as our opinions in paragraph 4 relate to the performance of the
Documents, they relate to the performance of the transactions effected by the
Documents as contemplated by the Documents. In particular, they do not extend to
the performance of obligations under other documents referred to in the
Documents or the conduct of business generally.

 

  (f)

A judgment by a court may be given in some cases only in Australian dollars.

 

  (g)

There is a prohibition on, or in some cases the specific prior approval of the
Department of Foreign Affairs and Trade or the Minister for Foreign Affairs must
be obtained for, certain payments or other dealings connected with parties
identified with terrorism, or to whom United Nations or autonomous Australian
sanctions apply.

 

4.

Opinion

Based on the assumptions and subject to the qualifications set out above we are
of the following opinion.

 

  (a)

Each Relevant Company is incorporated and existing in Australia and is capable
of suing and being sued in its own name.

 

  (b)

Each Relevant Company has the corporate power to enter into and perform its
obligations under the Documents to which it is party.

 

  (c)

The execution, delivery and performance by each Relevant Company of the
Documents to which it is a party did not and will not violate in any respect any
existing provision of:

 

  (i)

any law of any Relevant Jurisdiction; or

 

  (ii)

its constitution.

 

Page 3



--------------------------------------------------------------------------------

   LOGO [g603651ex27.jpg]

 

  (d)

Each Relevant Company has duly executed the Documents to which it is a party in
accordance with the laws of each Relevant Jurisdiction.

 

  (e)

Each Document constitutes binding obligations of each Relevant Company which is
party to it enforceable in competent courts of the Relevant Jurisdictions.

 

  (f)

No other Authorisations now obtainable under the laws of any Relevant
Jurisdiction are required for the execution by any Relevant Company of the
Documents or for the validity or enforceability of the Documents to which it is
party against it.

 

  (g)

It is not necessary under the laws of any Relevant Jurisdiction to file,
register or record any Document.

 

  (h)

No stamp duty or other documentary tax is payable on the Documents or in respect
of any transaction effected by the Documents, other than any nominal duty.

 

  (i)

Neither any Relevant Company nor any of its properties or assets has any
immunity from the jurisdiction of any court or from legal process under the laws
of any Relevant Jurisdiction.

 

  (j)

It is not necessary that any Senior Lender should be licensed, qualified or
otherwise entitled to carry on business under the laws of any Relevant
Jurisdiction in order to enforce its rights under the Documents.

This opinion is addressed to you for your sole benefit. It is not to be relied
on by any other person or for any other purpose other than subsequent holders of
the Notes and the National Association of Insurance Commissioners. It is not to
be quoted or referred to in any public document or filed with or disclosed to
any Government Agency or other person other than:

 

  (a)

to the extent required by law or an official directive;

 

  (b)

in connection with any litigation relating to the Documents or this opinion;

 

  (c)

the National Association of Insurance Commissioners; or

 

  (d)

with our consent, which we will not withhold unreasonably.

Anyone relying on this opinion agrees that this opinion and all matters
(including any liability) arising in any way from it are to be governed by the
law of New South Wales and will be subject to the exclusive jurisdiction of New
South Wales courts.

Yours faithfully

 

/s/ Allens Arthur Robinson

Allens Arthur Robinson Alan Maxton Partner

 

Page 4